     Case 3:21-cv-01433-BEN-WVG Document 5 Filed 09/01/21 PageID.25 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   DOUGLAS RICCIO,                            )    Case No.: 3:21-cv-01433-BEN-WVG
                        Plaintiff,              )
12
                                                )    ORDER ON MOTION FOR
13   v.                                         )    ADDITIONAL TIME TO RESPOND
                                                )
14   LINCOLN LIFE ASSURANCE
                                                )    [ECF No. 4]
     COMPANY OF BOSTON,
15                                              )
                        Defendant.              )
16
17   I.    INTRODUCTION
18         Plaintiff DOUGLAS RICCIO (“Plaintiff”) brings this action under 29 U.S.C. §§
19   1132(a), (e), (f) and (g) of the Employee Retirement Income Security Act of 1974 (the
20   “ERISA”) against Defendant LINCOLN LIFE ASSURANCE COMPANY OF BOSTON
21   (“Defendant”) for a claim by Plaintiff for employee benefits under an employee benefit
22   plan regulated and governed under ERISA. Complaint, ECF No. 1. Before the Court is
23   the Joint Motion for an Extension of Time for Defendant to Respond to Plaintiff’s
24   Complaint (the “Joint Motion”). ECF No. 4. After considering the papers submitted,
25   supporting documentation, and applicable law, the Court GRANTS the Joint Motion.
26   II.   BACKGROUND
27         A.    Statement of Facts
28         Plaintiff alleges that he was an employee of Bebe Stores, Inc., and Defendant was
                                               -1-
                                                                          3:21-cv-01433-BEN-WVG
     Case 3:21-cv-01433-BEN-WVG Document 5 Filed 09/01/21 PageID.26 Page 2 of 2



 1   the insurer of benefits under his employer’s Group Disability Insurance Policy (the “LTD
 2   Plan”). ECF No. 1 at 2, ¶¶ 2-3. He further pleads that during the course of his
 3   employment, he became entitled to benefits under the LTD Plan, but Defendant
 4   wrongfully denied his claim. Id. at 3, ¶¶ 7-10.
 5          B.    Procedural History
 6          On August 11, 2021, Plaintiff filed the instant lawsuit, alleging one claim for relief
 7   for ERISA violations. ECF No. 1. On August 20, 2021, Plaintiff served Defendant, ECF
 8   No. 3, making Defendant’s responsive pleading due on September 10, 2021, see FED. R.
 9   CIV. P. 12. See also ECF No. 4 at 2:4-5. On August 31, 2021, the parties filed the instant
10   Joint Motion seeking to extend Defendant’s time to file a responsive pleading to October
11   8, 2021 to allow Defendant’s counsel additional time to gather relevant documents,
12   evaluate Plaintiff’s claims, and formulate an interim litigation strategy. Id. at 2:10-13.
13   III.   LEGAL STANDARD
14          Rule 12 of the Federal Rules of Civil Procedure requires a defendant to file a
15   responsive pleading within either (1) twenty-one days of being served with the summons
16   and complaint or (2) sixty days after the request for a waiver was sent. Pursuant to the
17   Local Rules, “[e]xtensions of time for answering, or moving to dismiss a complaint will
18   only be secured by obtaining the approval of a judicial officer, who will base the decision
19   on a showing of good case.” S.D. Cal. Civ. R. 12.1. Thus, “[i]n the Southern District,
20   court approval is required for any extension of time to answer or move to dismiss the
21   complaint.” Phillips, Virginia A., et al., Rutter Group Prac. Guide: Fed. Civ. Pro. Before
22   Trial, § 8:913 (The Rutter Group April 2020).
23   IV.    ORDER
24          The Court finds the parties have shown good cause for the requested twenty-eight
25   (28) day extension. As such, Defendant’s deadline to file a responsive pleading is extended
26   from September 10, 2021 to October 8, 2021.
27           IT IS SO ORDERED.
28    DATED:      September 1, 2021
                                                           HON. ROGER T. BENITEZ
                                                  -2-       United States District Judge
                                                                              3:21-cv-01433-BEN-WVG
